The Supreme Court affirmed the judgment of the Common Pleas, on March 3rd, 1884, in the following opinion
Per Curiam:
The learned Judge committed no error in holding this to be a valid recognizance. It is regular on its face, and was correctly taken and acknowledged before the Prothonotary. It was duly approved by one of the judges of the Court. ’ No execution issued thereafter on the judgment, until the time limited by law, and in the recognizance for stay had expired; The Act of Assembly does not direct that the recognizance shall be filed in order to give it effect. After the expiration of the stay prescribed by law, it was, by'order of Court, filed nunc giro tunc, as of the day of its approval.
Judgment affirmed.